 

Case 20-10343-LSS Doc 4606 Filed 05/18/21 Pageilof5

ASA
Sat ~

ian LP Flee
UW; FO REG H%o)

ZF wAsqgnraw BR BS. ard pity Proud,
Tom Arg vr wp for BS Sumrcinp. 1%
wee aw Senn (G$Gm 1947. Lip old wow
ovd dent hAva thos2z d4Tas. Bc T de haw * geod Prim oRY ,
ty P Avant Ce drey st x Aha Cee ses
“Hood Lake North DAMutA, Cn a Sucley «
Cramp satin odd Trion dey Thay Leek, d oO rurE,
Art Ahalaprars, hunggedare, ov 4tspt.
Ovr wy An Landers sh rvs awn
be AB tha tind wires SPActed~ Ear
A pot Un d. ri AwkgB » TAL Were tree's Achy
ree Beet ee tint Nm t ham ty!

Sustiealde Yn ILED Silver stern CRim Vy
eaperheiata) Wee SA =

 

On Muy Lang Tat hrsl leador Was Ver 4

Fritetly ard old syn aheck tar Thr
Avgnd stu oF thre CAmp whicn UAS the CANES.
Th84 ware Rebad as prratnietid aren ard the
ptimnds 4% Cound oni, ee an a gape nertim of thi Lake.
Hewaid hs hadhis own 0 ano WK hav
Cabiw, and ht Corie Taek at how %
pastels avd hrw % fe safe. Wr evid
Aah, ths Covert G aay ploae ow Aha barks ,

T was Fut amd ty awed % gu. This aow
A-wtbwred jyr. ZL wert A he oy sth

OTRA Letts. Faacd DHA aye Thehod
hain

 
Case 20-10343-LSS Doc 4606 Filed 05/18/21 Page2of5

Thor way 4 foxgs stage sel vp fr

rn om dey Eva. N frig Ayr pr as Oh ory

ker w gowns Scort- Ook of Fy a

C PittsQterebys> ard 97h t de Ume.
THX smALNW Leader, WRS zr Ans dw Gamer
Avicy Wood Presmtatin ov Stonting /
Hs was Vier Sa prestiys SF sat eLoesr

Ord Abert 40) ins D6 130m tem wr lore.

ZF Awekne Pues, ann, Aet pepo dem rea
Liwas alarmed! thera was rr Anan on

AK» 6 pamun & Ansteyt. DLA was wet w

Poh Boek wry ht - ZS Conld Arey ct wes hsm {
Pia daddy] Aoy wweord at © was %
SCarcd ~y Aalyy. Me Can dew -ftu
rr and FT ret srAs

 

Aud wirang. & ‘ibe xe LU as Lor th
ary Frianby) T Codd Lakhs arestsF thom.
tT get Freez oF pry Stvspinn Ba, , =z
Wisted etarnsd ¢foughthin> Tt und
pred oa hinG get a geod holh or amr heer

EZ was 4 Rh Ord Aecinks ard hy was Abo Sry
Fer th tet, ZH was A can Fiat. zr
WASH T CRYING on Callers Ut HA WAS Quiet -

 
 

 

Case 20-10343-LSS Doc 4606 Filed 05/18/21 Page 3of5

He Kept Foy in y A gt A del opamr T was
bts FS gt artord hw dackgiclt Arh eyt
On bore phous, Pra- dawn wAS A2Tlay ww
fist fd Az tft. = piiapsmsAs~ That + coon Chores
Ep Grek Orgy z hed 5 T Aorn- wht =
Cond he or rahertdl do. Se oo dedt mn huy.. Mo
Crh ohm have then: 2 trtw then Tet
Pony wes all Lon ict, Fin4 AA ory eye ta Jaret
Gad FW ts LH Boing est. Fry ALeryo Aeacty dit net
Ctiw Le AAR Cime, FT Aan 2h, are thn BOs
an A in rele op TAA wate. F ws AASV) bey GA
Ard chdat LLU any oAAy sents, TF atined in LAR
Aart and hed giz, dm urCinronr.
thin Twas homr,t of evursx attrpy ay ort OF
B54. Tavwpertord ar, povs chy FE Cand visor
AO ah rrtpelrur ation, A than, Frey Inena
Mityh Ophea whet Wer Lerery Lv ith me. Toad
mM tihny Foy poarwnds User gut , hited wire,
eral VD. perl, Thy werids4 Ava uh A
Atim Fe. TD uays tnAwnapral. xs chor
Aiken, anarting Chai bt: LA inshecrint aryy + Sad.
Td ve fr Greosy quat hry ert hea
Compre wer atl hmit mr alt planrprs pont .
AL Anateronat Comporasy 'S wer sige get an
they pwhorsd ghd Less conPied sn plow. they epthiled
Promium' tad paad oct mithery py in, Lp 0, |
 

 

Case 20-10343-LSS Doc 4606 Filed 05/18/21 Page4of5

ut aaa, AR pt inwad | gi, LTAY Soh, A Cental -
TH ney C rat Or fay vined Adder 3B Yr
Any a cert Ary s. Lind At Gethin ,
Ahn Cy «th
tht BSA al He Hakfped e72ld te Anteg. Uta
a pry eu the alouns AMY Ateswrh Hoy Aan
Orr there ot aris Qt snack Worse - Hethy evce |
(Ae the Cohn Bros. 3 otha 5) “PAO Sia ome i oa
Thr. 133A wa & te) preg ~t a4 Arteourt
Far th, atte 01 toy trrrtd rot htt 2 os ad A
N ov AS times XH 4 ,
vg ope We otal Aa ane ah A ames pad
Co dhsutr He TA genres tin phon teint nels
Ang Auk stintral ap sy Lamagy por A orig aS
Antica ttn of miner 04s ThA Astcrad vy pTers,
OP Ty Ct -tmahis at Parasnorurt CAI Aha

a :
Amt Zeek QVM Dan At BSH, Ay cporr
Cea wise see:
4, . A Au o4 fh Urderatin) i¢ eyo!
4 Sito pheld hare tin ris Whee Hard p50 , 2

a |

   
 

; |
$6 .
uw
—_

LEL 19£668

 

JUSTICE LAURI SELBER
SILVERSTEIN

BSA BANKRUPTCY CASE
824 MARKET ST, 6TH FLOOR
WILMINGTON, DE 19801

iSBGissC24 OCIS MasnasdealDaeaedesafanaaegt feta Ppp beet ffa fgets

f

Ww
—
Oo
Ww
®
o
C
oO
|
N
—.
0
a
—
Lo
oO
To
®
iL
oOo
OQ
©
st
oO
oO
a
”)
”)
-!
9
st
o
oO
7
oO
N
®
Nn
©
O
